*733The opinion of the court was delivered by
Beasley, C. J.
The complainant in this bill seeks a divorce from her husband, on the ground, of his adultery. After carefully considering the testimony, I am unable to resist the conviction that the husband’s guilt, with respect to the immorality charged, is fully established. It is true that some of the witnesses, from the light in which they appear, are not entitled to much weight. But there are others who have a different standing, and whose character is unimpeached, and whose testimony cannot be true if the respondent be innocent. The circumstances, about which there can be no doubt, are such as strongly to corroborate the witnesses of this class. I shall not discuss the evidence, as it would be useless to do so.
I think the decree should be reversed and the divorce granted, with costs in both courts.